This was an action to restrain a foreclosure sale. Plaintiff alleged that the debt secured, originally $3,000, had been reduced to $1,400, and offered to pay that amount. Defendants contended the amount was $2,800. The verdict was in favor of plaintiff that the debt was only $1,400 and interest. From judgment on the verdict defendants appealed.
An issue of fact was raised by the pleadings which the jury has answered in favor of the plaintiff. An examination of the record leads us to the conclusion that defendants' assignments of error are without substantial merit, and that the result should not be disturbed.
No error.